DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 September 2019 was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0091021 (Yamamoto).
In regards to independent claim 1 and dependent claims 2-7, 14, and 16, Yamamoto is directed to a sliding bearing. (¶1) The slide bearing (1) has a structure such that a back metal (10), intermediate layer (11) and lining (12) are laminated in turn in the order of being away from the curvature center. (¶41) The back metal (10) constitutes the outermost layer of the sliding bearing (1), and the lining (12) constitutes the innermost layer of the sliding bearing (1). (¶41) The back metal (10) is made of low carbon steel. (¶42) 
The back metal corresponds to the claimed steel supporting layer. The intermediate layer corresponds to the claimed substrate layer. The lining layer corresponds to the claimed sliding layer. 

    PNG
    media_image1.png
    689
    1096
    media_image1.png
    Greyscale

As seen in the Figure 1, reproduced above, the sliding bearing is formed as a sliding bearing shell and may include two sliding bearing shells. 
The thickness of the back metal (10), intermediate layer (11) and lining (12) each have a constant thickness in their circumferential direction. (¶41) The thickness of the lining (12) may be any value within the range of between 0.05 and 10 mm. (¶41) The thickness of the intermediate layer (11) may be any value within the range between 0.02 mm to 2 mm. (¶41) These thickness ranges overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established. 
The intermediate layer is made of an aluminum alloy. (¶43) The aluminum alloy of the intermediate layer contains 0.01 wt % or more of at least one solid solution component selected from Zn, Cu, Mg, Li, Mn, V, Zr, Fe, Mo, Co, Ni, Hf, Sc, Ti and W wherein the whole amount of the solid solution component forms a solid solution with Al. (Claim 1) Lead is not a required element. Thus, this layer is lead-free. 

The ranges for the claimed compositions of the intermediate layer and lining overlap the claimed compositional ranges for the substrate layer and sliding layer set forth within the claims. Additionally, Yamamoto sets forth explicit examples that also fall within some of the claimed ranges. (See Examples 1, 12, 13, and 14, Tables 1 and 2)
The back metal, intermediate layer, and lining are pressure bonded either by cold rolling or hot rolling. (¶61) Thus, the layers are joined by roll bonding. 

As to claims 10-13, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
As set forth above, Yamamoto sets forth compositional ranges that overlap the claimed ranges and examples that fall within some of the claimed ranges. Yamamoto teaches annealing at 
In particular, applicant teaches annealing at a temperature between 400 and 550° C. (Specification, Page 16) Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including Brinell hardness and tensile strength. 

As to claim 15, the width of the sliding bearing may be in the range of 10 mm to 300 mml and the outer diameter of the sliding bearing may be in the range between 25 mm to 1000 mm. (¶41) The ranges overlap the claimed range. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0091021 (Yamamoto) as applied to claims 1 and 7 above, and further in view of U.S. Patent Number 6,517,954 (Mergen).
As set forth above in regards to claims 1 and 7, Yamamoto sets forth a roll-bonded sliding bearing element having a steel supporting layer with a 2-layer composite having a substrate layer and a sliding layer. This reference does not explicitly set forth the claimed composition of the sliding layer.
In the same field of endeavor of sliding bearing, Mergen is directed to an aluminum alloy, in particular for a layer of a friction bearing, which apart from aluminum and smelt-related impurities, additionally contains soft-phase formers, e.g. Sn, Pb, BI, Sb, or similar. (Abstract) By adding Li, Zn, Si, Mg, Mn, Cu, Be, Ca, Zr, Mo, W, Ag, Ti, V, Cr, Fe, Co, Ni, Pd, Au, Pt, In, Ge, Sn, Pb, Sb, Bi and Te, or as a result of the large number of possible combinations, particularly 
Copper, magnesium, silicon, and zinc are absorbed by aluminum in solid solution, which may result in the occurrence of aluminum-rich mixed crystals. (9:64-66) Copper has the effect of strengthening the matrix due to hardening of mixed crystals. (10:1-3) Manganese forms aluminides which helps to impart strength at higher temperatures. (10:53-54) Added manganese has a solidifying effect and improves resistance to corrosion, which means that the recrystallization temperature can be increased. (11:1-3) The elements chromium and vanadium can be added to aluminum alloys to produce a finer grain, in particular to control the grain structure. (10:65-67) Using elements such as tin, the properties of the aluminum alloy can be adjusted so as to impart to it the specific properties of a bearing material if used as an antifriction layer of a friction bearing, for example gliding properties, ductility, embedding capacity for foreign particles, etc. (11:8-12) 
Mergen sets forth an aluminum alloy having up to 12% silicon and/or magnesium. (Claim 4) The alloy may also contain manganese and/or copper in an amount up to 10%. (Claim 5) Vanadium and chromium may also be included up to 10%. (Claim 6) Tin may be included as a soft-phase former up to 50% by weight. (Claim 8) These ranges overlap the claimed ranges. Further, Mergen sets forth the effects of each of these elements and that it is known in the art to select the appropriate composition in order to achieve the desired effects in the aluminum alloy based on the intended use of the aluminum alloy. 
It would have been obvious to one of ordinary skill in the art to have selected the appropriate alloy composition as set forth by Mergen for the lining of Yamamoto. One of 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Number 10,494,701 is directed to a sliding bearing composite having a support layer, in particular made of steel, a bearing metal layer made of a lead-free aluminum-base alloy and a running layer. (Abstract) This reference does not set forth roll bonding the bearing metal layer and the running layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784